Citation Nr: 1220608	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-36 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty from January 1944 to November 1945.  The Veteran died in December 1993.  The appellant is his daughter.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which held that new and material had not been received to reopen a claim for entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

A July 2009 statement of the case (SOC) and a March 2011 supplemental statement of the case (SSOC) appear to have denied the claim on the merits after de novo review.  The Board notes that regardless of these RO determinations reopening the appellant's claim, it will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  


FINDINGS OF FACT

1.  A September 2002 letter decision denied entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

2.  Evidence added to the record since the September 2002 letter decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the appellant's claim for entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18, and does not raise a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The September 2002 letter decision that denied entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2002 letter decision that denied entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in July 2007, VA informed the appellant of what evidence was required to substantiate her claim for entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18, and of her and VA's respective duties for obtaining evidence.  VA did not inform her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Nevertheless, the Board finds that the notice was legally correct for the appellant's claim, since a grant of the benefit sought would not result in a disability rating.  The lack of notice of the effective date provisions was harmless given that the benefit is being denied, and hence no effective date will be assigned.  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the July 2007 VCAA letter provided the criteria for establishing entitlement to recognition as the helpless child of the Veteran on the merits, but did not provide notice of the reason for the prior final denial, or the criteria to reopen the claim.  However, the Board finds that the appellant has not been prejudicial by this Kent notice defect, as the record reflects she had actual notice in this regard.  The December 2007 rating decision on appeal provided the criteria for reopening a previously denied claim, and information concerning why the appellant's claim was previously denied.  As such, the appellant was informed about what evidence is necessary to substantiate the elements required to establish entitlement to recognition as the helpless child of the Veteran that were found insufficient in the previous denial.  Her claim was thereafter readjudicated by a Decision Review Officer in a July 2009 SOC, as well as by a March 2011 SSOC. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was not provided to the appellant prior to the initial adjudication, the claim was twice readjudicated thereafter, as noted above, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains medical records for the appellant, numerous statements from lay witnesses and the appellant in support of her claim, high school transcripts, and correspondence from the Social Security Administration (SSA).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, a VA examination is not necessary.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact.  38 C.F.R. §3.356 (2011). 

The principal factors for consideration are: 

(1)  The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. §3.356 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The Court has held that, in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self- support.  Id.  If the claimant is shown to be capable of self- support at eighteen, VA is required to proceed no further.  Id.   

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In this case, the September 2002 letter denied entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  The decision stated that VA had received no evidence that the appellant was permanently disabled before the age of 18.  The evidence at the time of the September 2002 letter denial included completed VA claims forms, the Veteran's Notice of Separation from U.S. Naval Service, and the Veteran's Certificate of Death.  This evidence reflects that the appellant was born in 1948, meaning that she attained age 18 in 1966.

Evidence received after the September 2002 decision became final includes the Veteran's Notice of Separation from U.S. Naval Service, and the Veteran's Certificate of Death, which are duplicates of evidence already reviewed.  Therefore, they are not new.  38 C.F.R. § 3.156(a).  

The appellant also submitted medical records for herself dated in and after 1996.  She submitted two statements from lay witnesses who state that she did not have a mother, was cared for by her disabled father, and had always had nightmares, depression, and emotional problems.  She submitted her high school transcripts, which show that she voluntarily withdrew from 11th grade in August 1965, but resumed attendance in February 1966 and continued to June 1967 when she finished 12th grade.  She submitted an SSA Application Summary for Child's Insurance Benefits - Survivor Claim that repeated her assertion that she had been disabled since January 1964.  She also submitted a March 2011 SSA Notice of Award that informed her that she was entitled to monthly retirement benefits.  

The Board has carefully reviewed all of this evidence.  However, the evidence simply does not show that the appellant became permanently incapable of self-support before attaining the age of eighteen years.  See Dobson, supra; see also 38 C.F.R. § 3.356.  It raises no reasonable possibility of substantiating the claim.  Accordingly, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).  

In addition, the Board finds that the appellant's own assertions that she became permanently incapable of self-support before attaining the age of eighteen years are redundant of her prior contentions that were already addressed by the final September 2002 letter decision.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as laypersons, the appellant and her witnesses are not competent to provide opinions requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their statements are not material to the critical issue in this case of whether the appellant became permanently incapable of self-support before attaining the age of eighteen years.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence received raises no reasonable possibility of substantiating the claim for entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.



ORDER

New and material evidence not having been received, the appeal to reopen a claim for entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


